Citation Nr: 1001082	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-29 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from August 1947 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for osteoarthritis of 
the right shoulder with complete rotator cuff tear and loss 
of range of motion; cervical degenerative disc disease (DDD) 
with cervical myelopathy, mechanical neck pain; lumbar DDD 
with mechanical low back pain; left lower extremity S1 
radiculopathy associated with lumbar DDD with mechanical low 
back pain; and status post 2nd and 3rd fracture of the left 
foot metatarsal.  

2.  The Board resolves reasonable doubt in the Veteran's 
favor by finding that his service-connected disabilities, 
particularly lumbar DDD with mechanical low back pain, result 
in the need of the regular aid and attendance of another 
person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have been met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable to a Veteran for anatomical loss or loss of 
use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less, or being 
permanently bedridden or so helpless as a result of service-
connected disability that he or she is in need of the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2009).

Factors considered to determine whether regular aid and 
attendance is needed include: inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need to adjust special prosthetic or orthopedic 
appliances which by reason of the particular disability 
requires aid (this does not include adjustment of appliances 
that persons without any such disability would be unable to 
adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  Particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a) (2009); Turco 
v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, 
however, a threshold requirement that "at least one of the 
enumerated factors be present."  Turco, 9 Vet. App. at 224.  
"Bedridden" will be that condition which, by virtue of its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a doctor has prescribed rest in bed for 
a greater or lesser part of the day to promote convalescence 
or cure is insufficient.  38 C.F.R. § 3.352(a) (2009).

To establish entitlement to SMC based on housebound status 
under 38 U.S.C.A. § 1114(s), the evidence must show that a 
Veteran has a single service-connected disability evaluated 
as 100 percent disabling and an additional service-connected 
disability, or disabilities, evaluated as 60 percent or more 
disabling that is separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems; or, the Veteran has a 
single service-connected disability evaluated as 100 percent 
disabling and due solely to service-connected disability or 
disabilities, the Veteran is permanently and substantially 
confined to his or her immediate premises.  38 C.F.R. § 
3.350(i) (2009).  In this case, the Veteran does not have any 
service-connected disabilities evaluated as 100 percent 
disabling.  As such, the preponderance of the evidence is 
against the claim for SMC on the basis of being housebound.  

A September 2007 social work note from the VA outpatient 
clinic in Daytona Beach indicates that the Veteran reported 
needing help with meals and housekeeping.  He indicated that 
friends from the VFW brought meals to him four or five days a 
week and he sometimes paid people to do housekeeping.  Other 
times, friends helped him for free.  The Veteran reported 
driving a car, but indicated that he sometimes asked someone 
to drive for him.  He did not want to apply for VOTRAN Gold 
or Meals on Wheels with the Council of Aging.  The Veteran 
said that he could bathe himself and did not VA to provide 
home health aides.  He reported that he had a shower bench, 
hand-held shower, and grab bars and had recently received an 
elevated toilet seat from VA.  The Veteran indicated that he 
could walk, but also had an electric scooter.  The examiner 
reported that the Veteran had driven to the clinic and was 
able to walk from his car to the building.  It was also 
reported that he was living alone.  The examiner also 
indicated that the Veteran did not want to accept service he 
was eligible for (e.g., VOTRAN Gold for transportation and 
Meals on Wheels) and was hesitant to pay for services such as 
housekeeping.  The Veteran indicated that he would call if he 
needed a home health aide or nursing home placement (NHP) in 
the future.  

The Veteran submitted a January 2008 Statement as to Level of 
Care and Cost of Care that was filled out by the 
administrator at The Palms of Norwood.  It appears that Level 
2 care was determined for the Veteran, which consisted of 
limited medical assistance (medications, incontinent, 
bathing, etc.).  Under explanation of level of care, the 
administrator wrote medication assistance, incontinent, 
bathing, dressing, mobile in wheelchair (w/c), cut up food, 
and transfer assistance.  Cost was determined to be $4,000 
per month for room and board and the Veteran was considered a 
resident.  Level 1 care was room and board only and Level 3 
care was requires nursing care.  

In a February 2008 Aid & Attendance Statement, Dr. A. 
Browning reports that the Veteran's diagnoses include chronic 
obstructive pulmonary disease (COPD), peripheral artery 
disease (PAD), coronary artery disease (CAD) and hypertension 
(HTN), none of which are service-connected.  Medications were 
listed and the Veteran's prognosis was fair.  It was reported 
that the Veteran wore glasses, but no other visual impairment 
was noted.  It was also reported that the Veteran needed help 
with dressing, bathing, walking, transferring from bed to 
chair, and attending to the wants of nature.  Bladder, but 
not bowel, incontinence was noted.  The Veteran was able to 
partially use his upper and lower extremities and did not 
have either left or right hemiplegia.  He was also capable of 
managing financial affairs.  Dr. Browning indicated that the 
Veteran was able to travel to the VA facility for care, 
specifically noting that he could ride a short distance but 
not drive.  Dr. Browning reported that the Veteran could not 
live alone and reported that he needed assistance with 
activities of daily living and had weakness of the right leg, 
was unable to ambulate over 30 feet, was incontinent (urine), 
was mobile mostly in a wheelchair, was unable to prepare 
food, needed assistance with bathing and dressing, was very 
forgetful, and was hard of hearing.  It was also reported 
that the Veteran needed another person in protecting him from 
the ordinary hazards of his daily environment.  The effects 
of advanced aging included dizziness, loss of memory, and 
poor balance affecting the ability to ambulate.  The Veteran 
was not restricted to the home or the immediate vicinity.  

The Veteran underwent a VA compensation and pension (C&P) aid 
and attendance or housebound examination in July 2008, at 
which time his claims folder and medical records were 
reviewed.  The examiner noted that the Veteran was not 
permanently bedridden or currently hospitalized, and that he 
was not able to travel beyond his current domicile.  The 
Veteran reported that he had a friend help him get to his 
scooter in the car and that he was helped by VA personnel to 
unload it, which was how he was transported to the 
examination.  The Veteran also reported that he lived alone, 
had difficulties with walking and getting around in his home, 
used a walker at home and electrical scooter outside, had a 
history of frequent falls, had lost about 30 pounds in the 
last six months, and needed assistance with almost all 
activities of daily living.  Under ability of the Veteran to 
protect self from daily hazards/dangers, the examiner 
reported constant dizziness, mild (occasional) memory loss, 
and constant (or nearly) imbalance affecting the ability to 
ambulate.  The examiner indicated that there were other body 
parts or system impairments that affected the Veteran's 
ability to protect himself from the daily environment, 
specifically noting difficulty walking and using a 
wheelchair, walker and electrical scooter.  It was also noted 
that the Veteran was unable to perform the self-care skills 
of dressing/undressing, bathing, grooming and toileting.  

The examiner also reported that the Veteran would not walk 
without the assistance of another person, required the use of 
a wheelchair, needed the aid of a walker for ambulation, and 
that he could only leave the home for medical care.  The 
examiner also indicated that functional impairments were 
permanent and that the cervical and thoracolumbar spine had 
limitation of motion or deformity in the form of degenerative 
joint disease.  Upper extremity function was normal but 
function of the lower extremities was not.  There was no 
lower extremity amputation.  Weightbearing was abnormal and 
the examiner indicated that he was unable to test the Veteran 
and that the examination was very limited due to the Veteran 
being in his scooter and due to his difficulty getting out of 
the scooter for the examination.  Propulsion and balance were 
also reported as abnormal.  The Veteran was diagnosed with 
degenerative joint disease of the spine, osteoarthritis of 
the right shoulder, and lumbar DDD.  The examiner indicated 
that the Veteran needed aid and attendance of another person 
to perform routine activities of daily living.  

In a July 2008 VA C&P joints examination, the same VA 
examiner reported that the Veteran was severely and 
prohibitively limited from activities of daily living 
secondary to his right shoulder, neck, back and peripheral 
nerve service-connected conditions.  

In October 2008, the social work clinic at the VA Brevard 
clinic received a consult from the Veteran's primary care 
provider requesting social work meet with him to discuss his 
home situation.  The consult request indicated that the 
Veteran needed home assistance, could not perform activities 
of daily living, was not eating right, was trying to employ 
help, and had been turned down by VA for daily assistance.  
The Veteran met with social work along with his 
caregiver/neighbor.  He stated that his caregiver assisted 
him with his activities of daily living (bathing, dressing, 
transfers, etc.) as well as instrumental activities of daily 
living (transportation, housekeeping, meal preparation and 
medication management).  The Veteran's caregiver reported 
that she assisted the Veteran about five days per week for 
four hours per day.  The Veteran reported that he paid her as 
much as he could but would like to be able to pay her more, 
which was part of the reason he applied for aid and 
attendance benefits.  The Veteran indicated that he was not 
interested in nursing home placement and that he wanted to 
remain in his apartment as he felt he was happy there and had 
no problems with accessibility.  He reported that other 
neighbors also assist him from time to time and indicated 
that he received home-delivered meals on a regular basis.  

Home Health Aide/Homemaker services were approved to begin in 
March 2009 through CSI Nurse World.  Services were to be paid 
by the Orlando VA Medical Center (VAMC).  See March 2009 home 
health aide coordinator team member note.  It appears that 
the Veteran had been approved for services in the past but 
had difficulty initiating them due to scheduling, and then 
went into a contract nursing home (CNH) program, which he 
signed out of and returned home.  See id.  

In April 2009, the Veteran reported that he had hired a live-
in caregiver, but had fired the caregiver after five days on 
the basis of a substance abuse problem.  He stated that he 
had adequate support between the VA Homemaker/Home Health 
Aide program and his neighbor caregiver.  See social work 
outpatient note.  

A June 2009 social work home health note indicates that the 
Veteran was residing alone in his apartment and had that his 
neighbor was still assisting him approximately five days a 
week.  The Veteran reported that his neighbor/caregiver 
accompanied him to most of his medical appointments.  He also 
reported a homemaker assisted him one day a week for four 
hours.  In pertinent part, the Veteran reported that he found 
the homemaker program was helpful in assistance with 
activities of daily living and relieving him of housekeeping 
responsibilities.  The examiner indicated that the Veteran 
was considered to be homebound and that the treatment team 
(physician, nurse and social worker) agreed that without the 
assistance of a home health aide, the Veteran would be in 
need of nursing home care due to his dependence in three or 
more activities of daily living.  Bathing, transferring and 
dressing were the activities of daily living listed that the 
Veteran required assistance to perform.  

The Board acknowledges that prior to the July 2008 VA C&P aid 
and attendance or housebound examination, the Veteran 
indicated that he was capable of functioning on his own in 
several aspects.  See September 2007 social work note.  The 
Board also acknowledges that Dr. Browning appears to have 
attributed the Veteran's inability to live alone and need for 
assistance with activities of daily living in part due to 
conditions for which he is not service-connected (COPD, PAD, 
CAD and hypertension).  In fact, it is unclear whether Dr. 
Browning considered any of the Veteran's service-connected 
disabilities when he determined that the Veteran needed 
assistance, though he did specifically cite the Veteran's 
weakness of the right leg, inability to ambulate over 30 
feet, and poor balance affecting the ability to ambulate.  

Based on the opinions provided by the VA examiner who 
conducted the July 2008 VA C&P aid and attendance or 
housebound and joints examinations, however, the subsequent 
VA records that reveal the Veteran was approved for Home 
Health Aide/Homemaker services through VA in March 2009, and 
the findings in the June 2009 social work home health note, 
the Board resolves reasonable doubt in the Veteran's favor by 
finding that the evidence supports the claim for SMC on the 
basis of need for aid and attendance.  This is so because the 
Veteran is in need of aid and attendance due to his service-
connected right shoulder, neck, back and peripheral nerve 
conditions.  More specifically, the Veteran is unable to 
perform the self-care skills of dressing/undressing, bathing, 
grooming and toileting, is severely and prohibitively limited 
from activities of daily living, and would be in need of 
nursing home care due to his dependence in bathing, 
transferring and dressing if he did not have the assistance 
of a home health aide.  See July 2008 VA C&P joints and aid 
and attendance or housebound examination reports; June 2009 
social work home health note.  For the foregoing reasons, the 
Board concludes that the Veteran is in need of aid and 
attendance due to his service-connected back, right shoulder, 
neck and left foot disabilities, particularly lumbar DDD with 
mechanical low back pain, such that an award of special 
monthly compensation is warranted.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. §§ 3.350(b); 3.352(a) (2009).   
Because the aid and attendance benefit is paid at a higher 
rate than the housebound benefit, the claim for housebound 
benefits is rendered moot, and no further analysis is 
required.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


